Opinion by
Ector, P. J.
§ 530. Motion to affirm on certificate. The motion should be overruled, for the reason that there was neither service of the citation in error on the defendant in error, nor acceptance of service by him in time to file the trans-script, and proceed with the case at the present term of this court. [Gen. Laws 1874, pp. 51, 52.]
*267December 7, 1878.
§531. Writ of error; when perfected. A writ of error is not perfected until the citation in error is served on the defendant in error, or service of the same has been accepted by him twenty days before the first day of the term designated for the hearing of causes from the county where the judgment was rendered.
§ 532. Certificate for affirmance. The clerk’s certificate sent to this court for affirmance of the j udgment must show when the writ of error was perfected.
Motion overruled.